IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2422 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 169 DB 2017
                                :
           v.                   :           Attorney Registration No. 49554
                                :
BRIAN P. MEEHAN,                :           (Delaware County)
                                :
                Respondent      :

                                       ORDER


PER CURIAM
      AND NOW, this 22nd day of February, 2018, upon consideration of the Verified

Statement of Resignation, Brian P. Meehan is disbarred on consent from the Bar of the

Commonwealth of Pennsylvania, retroactive to November 6, 2017. See Pa.R.D.E. 215.

Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).